DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9-14, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizuka et al. (US Pub. No. 2011/0120935) evidenced by Kutz (2016).
Claims 1, 4, 13, 14, and 26: Ishizuka et al. teach an asymmetric porous membrane [abstract, 0028] comprising high-density polyethylene (HDPE) [0040]. The molecular weight range is from 1,000 to 100,000,000 [0041]. Kutz teaches that HDPE has a typical density in the range of 0.94-0.96 g/cm3 (page 32, 2.2.2). Ishizuka et al. do not specifically teach the molecular weight of the HDPE. However, Kutz discloses that most HDPEs have an average molecular weight of from 50,000 to 250,000 (page 33, 2.2.2.1). Therefore, it is clear that Ishizuka et al.’s disclosure of HDPE and their disclosure of a molecular weight range of from 1,000 to 1,000,000 included the typical HDPE having a molecular weight of from 50,000 to 250,000. 

Claims 3 and 6: Ishizuka et al. teach that the pore size on one side is greater than that on the other [0044-0048]. The behavior of mineral oil on the material is directly dependent on the material itself and the material’s properties. The bubble point of the material under certain conditions is a property of the material. Given that the material of the prior art is the same as claimed, the material disclosed by Ishizuka et al. will behave the same as claimed under the same conditions.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 7: Ishizuka et al. teach pores on a first side of the membrane are in the range of from 0.001 to 0.2 microns [0045-0048, wherein either side meets this claim]. 
Claim 9 is related to a property of the material. This property is inherent to the material. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 10: Ishizuka et al. teach that the porosity is greater than 60% [0087].
Claim 11: Ishizuka et al. teach that the thickness of the material is from 1-300um [0055].
Claim 12: Ishizuka et al. teach that the membrane is made by melt-casting [0113].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-14, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778